RICHARD E. FEHLING, United States Bankruptcy Judge
AND NOW, this 25 day of January, 2018, for the reasons discussed and stated in the accompanying Memorandum Opinion entered of even date herewith, IT IS HEREBY ORDERED that JUDGMENT IS HEREBY ENTERED IN THE ADVERSARY PROCEEDING IN FAVOR OF PLAINTIFF IN PART AND IN FAVOR OF DEFENDANT IN PART.
IT IS FURTHER ORDERED that $31,500 of the $54,500 debt owed by Defendant to Plaintiff is HEREBY NONDISCHARGEABLE under Section 11 U.S.C. § 523(a)(5) because it is a DSO.
IT IS FURTHER ORDERED that the remainder of the debt owed by Defendant to Plaintiff ($23,000) is HEREBY FOUND TO BE DISCHARGEABLE because it is in the nature of a property settlement.
*324IT IS FURTHER ORDERED that Defendant's Claim Objection is HEREBY SUSTAINED and Plaintiff's claim is HEREBY DISALLOWED.
IT IS FURTHER ORDERED that Plaintiff's request for additional attorneys' fees in excess of the $4,500 determined by the state court judge is DENIED WITHOUT PREJUDICE.